Exhibit 10.41

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made as of this 1st day of
October, 2008 by and between NYC Advisors, LLC, a New York limited liability
company, located at 445 Hamilton Avenue, Suite 1102, White Plains, NY 10601
(“Consultant”) and Vision-Sciences, Inc. a Delaware corporation located 40
Ramland Road South, Orangeburg, NY 10962 (“Company” or “VSI”).

 

W I T N E S S E T H:

 

WHEREAS, Consultant is engaged in the business of providing financial and
management consulting services, and

 

WHEREAS, Company desires to engage Consultant to provide certain consulting
services on the terms and conditions set forth hereinafter.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 

1.             Engagement. Company hereby engages Consultant and Consultant
hereby accepts such engagement to provide the consulting services described
herein upon the terms and conditions hereinafter set forth.

 

2.             Consulting Services.  Consultant shall provide accounting and
financial services as agreed between the Company and Consultant (the
“Services”).  Yoav M. Cohen shall provide substantially all of such consulting
services or supervise such consulting services to the Company on behalf of
Consultant.

 

3.             Relationship. Consultant is an independent contractor and shall
not have the right to bind the Company and shall not hold itself out as having
any authority to bind the Company except as otherwise directed by the Company.
The parties do not intend to create, and this Agreement shall not be deemed to
create, an employer/employee, agent, representative or partnership relationship
between Consultant and the Company.  Consultant may utilize the Company’s
offices as an accommodation, but will be required to obtain and utilize its own
computer and other equipment. The Services shall be provided at the Company’s
location or as otherwise agreed between the parties.

 

4.             Term and Termination. The term of this Agreement shall commence
on October 1st, 2008 (“Commencement Date”) and shall continue for an initial
term of one (1) year (the “Initial Term”). At the end of the Initial Term, it
may continue on a monthly basis until termination by either party upon 30 days
written notice to the other. Subject to the terms and limitations described
below, Consultant acknowledges that Consultant may terminate this Agreement at
any time and that the Company may terminate this Agreement at any time, with or
without cause, in each case, upon 30 days’ written notice to the other.

 

--------------------------------------------------------------------------------


 

(a)           Effects of Termination; Definition. For purposes of this
Agreement, “Cause” is defined as, after receipt of seven days’ prior written
notice from the Company describing the basis thereof:  (i) Consultant’s engaging
in any willful act of dishonesty, fraud or misrepresentation; (ii) Consultant’s
violation of any material federal or state law or regulation applicable to the
Company’s business; (iii) Consultant’s breach of any confidentiality agreement
or invention assignment agreement between Consultant and the Company; or
(iv) Consultant’s being convicted of, or entering a plea of nolo contendere to,
any crime.

 

(b)           Effects of Termination

 

i.

 

If this Agreement is terminated by the Company, without Cause, at any time prior
to October 1, 2009, Consultant shall receive a lump sum of $127,218. If
Consultant is terminated by the Company, without cause, between October 1, 2009
and September 30, 2010, Consultant will be entitled to a lump sum payment in the
amount of $190,826; if Consultant is terminated by the Company without Cause
after October 1, 2010, Consultant will be entitled to a lump sum payment in the
amount of $254,435.

 

 

 

ii.

 

If Consultant is terminated for Cause at any time, or if Consultant terminates
at any time or declines to renew this Agreement, Consultant will not be entitled
to any severance payments.

 

 

 

iii.

 

As a condition to receiving the severance benefits set forth in Section 4(b)(i),
Consultant will be required to execute a written general release of liability in
favor of the Company in relation to any and all claims (other than claims
relating to the Option, claims for the applicable severance benefits or to
otherwise enforce the terms of this Agreement related to Consultant’s
relationship with the Company and the termination thereof), substantially in the
form of Exhibit A to this Agreement. Consultant will also be required to return
to the Company all of its information and property.

 

5.             Fees: Fees; Reimbursement of Expenses; Options

 

The Company will compensate Consultant in the form of a bi-weekly fees and
reimbursement of its reasonable expenses as described below:

 

a)     Bi-Weekly Fees:

 

(i)            For so long as Consultant provides the Services, the Company will
pay Consultant during the term of this Agreement a bi-weekly sum of Nine
Thousand Six Hundred and Sixty One Dollars ($9,661) (the “Fee”), payable in
arrears. Consultant shall be required to provide at least forty hours per-week
of Services, consistent with similarly situated executive-level positions.

 

(ii)           Consultant shall be paid the full Fee, but will not be required
to provide Services on any of the Company holidays and for twenty-two additional
days (“PTO”) per year, accrued at a bi-weekly rate of 0.85 days/2 weeks. Such
additional days to be

 

2

--------------------------------------------------------------------------------


 

coordinated with the Company’s Chief Financial Officer. Upon termination of this
Agreement, any unused PTO will be paid to Consultant along with his last Fee
payment.

 

(iii)          Subject to Consultant’s continued services through the end of
each of the Company’s fiscal year (ending on March 31st of each year),
Consultant will be entitled receive to a supplemental Fee payment of up to
Sixty-Five Thousand Eight Hundred and Fifteen Dollars ($65,815). Such Fee shall
be paid at the same time and in accordance with the same formula that the
Company pays bonuses to its senior management.

 

b)    Reimbursement of expenses: Out-of-pocket expenses, if any, related to
business travel, telephone, fax, and other expenses are additional, and shall be
reimbursed to Consultant at Consultant’s cost, consistent with the Company’s
reimbursement guidelines. Any out of pocket expenses above $100.00 a month will
be pre-approved by the Company.  Consultant shall be responsible for payment of
all agents or advisors it retains in connection with its duties hereunder.

 

c)     Existing Options: Mr. Cohen has been granted options (the “Options”) to
purchase an aggregate of 500,000 shares of Common Stock pursuant to the
Company’s 2000 Stock Incentive Plan and the 2007 Stock Incentive Plan, subject
to vesting, in accordance with the option agreements attached to this Agreement
as EXHIBIT B.  The Company acknowledges that for the purposes of vesting and
exercise, Mr. Cohen shall be deemed a “consultant” within the meaning of
Section 3(b) of such Option agreements, and the Options will continue to vest
and be exercisable as described therein.  Consultant acknowledges that the
Options shall become from the date of this Agreement, non-statutory stock
options.

 

d)    Continued Vesting:  So long as Consultant continues to provide the
Services to the Company, the Options shall continue to vest and be exercisable
in accordance with their terms as set forth in EXHIBIT B.

 

e)     Notice Before Exercise. Options may be exercised by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board as
indicated by sections 5 (e) and 5 (f) of Vision-Sciences, Inc. 2000 Stock
Incentive Plan and Vision-Sciences, Inc. 2007 Stock Incentive Plan, and subject
to compliance with the Company’s insider-trading policy.

 

f)     Other Expenses: Consultant shall not be entitled to receive any other
payments or to participate in any benefits other than as described in Section 4
and this Section 5. Consultant shall be solely responsible for the payment of
income taxes as a result of the compensation paid to Consultant pursuant to this
Agreement.

 

6.             Trade Secrets and Confidential Information. Consultant, on behalf
of itself and Mr. Cohen agrees to continue to be bound by the existing
Nondisclosure and Invention Assignment Agreement attached hereto as EXHIBIT C,
the terms of which are hereby incorporated by reference.

 

3

--------------------------------------------------------------------------------


 

7.             Indemnification.  The Company will indemnify Consultant and
Mr. Cohen as and to the same extent it would indemnify its officers and
directors, as provided in Article Eighth of the Company’s certificate of
incorporation.

 

8.             Insurance.  The Company will use commercially reasonable efforts
to have Mr. Cohen continue to be named on the Company’s director’s and officer’s
insurance policy.

 

9.             Assignment and Binding Effect. This Agreement shall not be
assigned by Consultant without the prior written consent of the Company.  This
Agreement shall be binding upon the parties hereto, their successors and
permitted assigns.

 

10.           Notice. All notices required to be given hereunder shall be given
by personal service, by overnight mail via internationally known courier (i.e.,
Federal Express), or by certified mail, return receipt requested, directed to
the party at its address as set forth on Page 1 of this Agreement.

 

11.           Waiver of Breach. The waiver of any breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

12.           Severability. The provisions of this Agreement are to be severable
so that, in the event any part or portion thereof shall be held to be illegal,
unenforceable or contrary to the public policy of the State of New York or of
any state or jurisdiction, the remaining portions of this Agreement shall remain
in force and effect to the fullest extent permitted by law.

 

13.           Governing Law and Jurisdiction. This Agreement shall be governed,
and construed and interpreted in accordance with the laws of the State of New
York. Consultant and the Company agree that New York is a proper forum for the
litigation of any dispute involving the parties.

 

14.           Amendment. This Agreement may not be amended except in writing
between the parties.

 

15.           Entire Agreement; Survival. This writing and the applicable Option
agreements (as amended or substituted pursuant to the terms hereof) represent
the entire agreement between the parties and supersedes any other agreements
(including any agreements between the Company and Mr. Cohen) between them.

 

IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
signed on the day and year first written above.

 

 

Vision-Sciences, Inc.

 

NYC Advisors, LLC

 

 

 

 

 

 

By:

/s/ Ron Hadani

 

By:

/s/ Yoav M. Cohen

 

Ron Hadani, Chief Executive Officer

 

 

Yoav M. Cohen, Managing Partner

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF RELEASE

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPTION AGREEMENTS

 

ATTACHED

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NONDISCLOSURE AND INVENTION ASSIGNMENT AGREEMENT

 

ATTACHED

 

7

--------------------------------------------------------------------------------